Proceeding pursuant to CPLR article 78 to review a determination of the respondents which discharged the petitioner from his employment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The petitioner, a maintenance mechanic with the respondents, was discharged from his job after a hearing. The hearing concerned three charges against the petitioner arising from his failure to report an accident that occurred while he was driving a school vehicle. The respondents adopted the Hearing Officer’s determination of guilt as to all three charges and his recommendation of dismissal.
Contrary to the petitioner’s arguments, all three charges were supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of County of Suffolk v Newman, 173 AD2d 618). Further, in light of the petitioner’s past record of suspensions, his apparent lack of safe and diligent work habits, and his guilt of the charges herein, the penalty of dismissal imposed by the respondents was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Balletta, J. P., Ritter, Altman and Goldstein, JJ., concur.